Citation Nr: 0123555	
Decision Date: 09/27/01    Archive Date: 10/02/01

DOCKET NO.  01-02 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
liver disorder, to include hepatitis and cirrhosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel



INTRODUCTION

The veteran served on active duty from April 1970 to January 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the veteran's claim on appeal.


FINDINGS OF FACT

1.  The Board denied entitlement to service connection for 
liver disorder by decision dated in May 1999.  The Board's 
decision represents the last final disallowance of 
entitlement to service connection for a liver disorder on any 
basis.

2.  The evidence submitted since the Board's May 1999 
decision, which includes statements from VA health care 
providers that the veteran received blood transfusions in 
service and opinion that the veteran's hepatitis C was 
acquired on active duty, bears directly and substantially on 
the issue of entitlement to service connection for a liver 
disorder.


CONCLUSION OF LAW

The evidence submitted subsequent to the Board's May 1999 
decision denying entitlement to service connection for a 
liver disorder bears directly and substantially on the matter 
under consideration; therefore, it is new and material and 
the veteran's claim has been reopened.  38 U.S.C.A. § 7104 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.156 (2001); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unappealed rating decisions are final with the exception that 
a claim may be reopened by submission of new and material 
evidence.  However, when a veteran seeks to reopen a claim 
based on new evidence, the Board must first determine whether 
the veteran has submitted new and material evidence.  Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  In 1998, the United 
States Court of Appeals for the Federal Circuit clarified the 
standard to be used for determining whether new and material 
evidence has been submitted.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  New and material evidence is defined 
as evidence not previously submitted which bears directly and 
substantively on the matter under consideration.  It can be 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156 
(2001); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

Prior to Hodge, but interpreting the same regulation, the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeal) (the Veterans 
Claims Court) found that when a veteran sought to reopen a 
claim based on new evidence, the Board first determined 
whether the additional evidence is "new" and "material."  
Second, if the Board determined that new and material 
evidence had been added to the record, the claim was reopened 
and the Board evaluated the merits of the veteran's claim in 
light of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  The first step of the 
Manio two-step process included determining (i) was the newly 
presented evidence "new" (that is, not of record at the 
time of the last final disallowance and not merely 
cumulative); (ii) was it probative of the issue at hand (that 
is, each issue which was a specified basis for the last final 
disallowance); and (iii) if it was new and probative, then, 
in light of all the evidence, was there a reasonable 
possibility that the outcome of the claim on the merits would 
be changed.  Evans v. Brown, 9 Vet. App. 273 (1996); see also 
Blackburn v. Brown, 8 Vet. App. 97 (1995); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991); Smith v. Derwinski, 1 Vet. 
App. 178 (1991).

Parenthetically, the Board notes that the law was recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  Under the amended regulations, if 
the evidence is new and material, the question is whether the 
evidence raises a reasonable possibility of substantiating 
the claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.156(a)).  Due to the 
effective date of the amended regulation, the new standard is 
not applicable to the veteran's claim in this instance.

Turning to the current claim, the Board denied entitlement to 
service connection for a liver disorder by decision dated in 
May 1999, following review of the evidence then of record to 
include the veteran's service medical records showing pre-
service evidence of hepatitis, in-service treatment for 
hepatitis on one occasion, and a separation examination 
reflecting no findings relevant to hepatitis.  The Board also 
noted that the veteran had been treated for hepatitis C since 
the 1990s.  The veteran maintained that he received a 
complete transfusion in 1970 during treatment for hepatitis 
in Vietnam.  Based on the pre-existing evidence of hepatitis, 
a single in-service episode of hepatitis, the absence of 
hepatitis at the time of service separation, and lack of 
medical evidence establishing a relationship between the 
veteran's in-service incident of hepatitis and diagnosis of 
hepatitis C some twenty years later, the Board denied the 
claim.  A request for reconsideration was also denied in 
January 2000.

In April 2000, the veteran applied to reopen the claim of 
entitlement to service connection for a liver disorder.  In 
support of his claim, additional evidence was associated with 
the claims file, including multiple medical articles, 
treatment records, and written statements.  This appeal is 
before the Board from the veteran's unsuccessful attempt to 
reopen his claim for entitlement to service connection based 
on this additional evidence.

The most significant evidence submitted by the veteran in 
support of his claim are statements from two health care 
providers in the Gastroenterology Section at the North 
Florida/South Georgia Veterans Health System.  The clinical 
coordinator noted that she had reviewed the veteran's medical 
records and that he had received blood transfusions while on 
active duty.  She noted that there was a likelihood of 
hepatitis C transmission through the blood supply prior to 
1992.  Further, the Chief of the Gastroenterology Section 
remarked that the service medical records the veteran had 
provided had been lost.  Nonetheless, he reflected that the 
clinical coordinator had verified that the veteran had 
received blood transfusions during service and observed that 
there was a 100% chance of likelihood of hepatitis C 
transmission through transfusion in the blood supply prior to 
1992.  He concluded that the veteran's hepatitis C was most 
likely acquired while on active duty and should be service 
connected.  

While the service medical records associated with the claims 
file fail to show a blood transfusion during military 
service, the Board is persuaded that the evidence outlined 
above raises the possibility that such records may exist.  
Specifically, the clinical coordinator indicated that she had 
observed records regarding blood transfusions.  The medical 
chief, while it does not appear that he reviewed the records 
himself, noted that those transfusions likely caused the 
veteran's hepatitis C.  As such, this evidence bears directly 
on the issue of service connection for a liver disorder, to 
include hepatitis, and the veteran's claim is reopened.


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for a liver disorder, 
to include hepatitis and cirrhosis, is reopened.  The benefit 
sought is granted to this extent.


REMAND

During the pendency of this appeal, there was a significant 
change in the law.  Specifically, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), 
which, among other things, redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.

Having found that new and material evidence has been 
submitted, the Board finds that the change in law mandates a 
remand for compliance with the notice and duty to assist 
provisions.  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA, it would be potentially 
prejudicial to the veteran if the Board were to proceed to 
issue a decision at this time.  Accordingly, a remand is 
required for the reasons set forth below. 

While the Board concludes that new and material medical 
evidence to support the veteran has been submitted, this is 
not the end of the inquiry.  After a careful review of the 
medical evidence, it is not clear whether the clinical 
coordinator and medical chief considered evidence of pre-
existing hepatitis, as the veteran self-reported at the time 
of enlistment and in recent correspondence, rather they 
appear to have based their opinions on the history of blood 
transfusions in service.  While service connection may be 
established for aggravation of a pre-existing injury or 
disease when there is an increase in disability in service, 
the Board must address the question of whether this pre-
existing disorder was aggravated during the veteran's period 
of military service.  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  Silence of the record on this point, 
however, may not be taken as indication of no aggravation, an 
opinion is needed.  See Verdon v. Brown, 8 Vet. App. 529 
(1996); Wisch v. Brown, 8 Vet. App. 139 (1995).  Therefore, 
the Board concludes that an examination and medical opinion 
on this issue is necessary.  

Further, the question of whether the veteran actually 
received blood transfusions during military service needs 
additional clarification.  Specifically, the clinical 
coordinator and medical chief indicated that they based their 
opinions on evidence that the veteran received blood 
transfusions during military service.  However, the service 
medical records associated with the claims file do not show 
that blood transfusions were either given or ordered, as 
claimed.  Specifically, the Board notes that the records 
regarding the veteran's November 1970 hospitalization for 
hepatitis, where he claimed he received blood transfusions, 
fail to show obvious evidence of a transfusion.  Moreover, 
the records apparently provided by the veteran and relied 
upon by the medical chief and clinical coordinator are not 
available.  Specifically, the medical chief acknowledged that 
the records had been lost but that an attempt was being made 
to obtain copies from the Department of Defense.  Therefore, 
the Board finds that another attempt should be made to 
associate all service medical records with the claims file, 
including an inquiry with the North Florida/South Georgia 
Veterans Health System, with the veteran as to the records he 
provided, and with any other appropriate agency.

The Board also finds that an examination is needed in order 
to clarify the veteran's various diagnoses of hepatitis and 
the relationships between the different terminology used.  
For example, in the April 1970 Report of Medical History, the 
veteran self-reported a history of jaundice and the medical 
examiner noted a history of "hepatitis" in 1969.  Further, 
a November 1970 clinical record sheet showed a diagnosis of 
"hepatitis, probable serum," on the other hand, a December 
1970 clinical record reflected a diagnosis of "hepatitis, 
infectious," and another notation indicated "no evidence of 
A or N."  The veteran also indicated that he was diagnosed 
with non-A, non-B hepatitis while stationed in Vietnam and 
has also admitted that he was diagnosed with hepatitis B 
prior to military service.  It is also noted that the veteran 
has a tattoo and a suggested history of substance abuse, 
including alcohol and drug use.  An opinion as to the 
interrelatedness of the various diagnoses and the effect, if 
any, of the veteran's tattoo and past history of substance 
abuse should be provided.   

As the Board has determined that an examination is necessary, 
the veteran is hereby notified that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  38 C.F.R. § 3.326(a) 
(2001).  The provisions of 38 C.F.R. § 3.655 address the 
consequences of a veteran's failure to attend scheduled 
medical examinations.  Specifically, when entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination and a claimant, without "good cause," fails 
to report for such examination, action shall be taken.  38 
C.F.R. § 3.655(a) (2001).  

In addition, the veteran reflected that he received treatment 
at the San Diego VA Medical Center within one year of service 
separation; however, it does not appear that an attempt has 
been made to associate those records with the claims file and 
a remand is necessary.  Moreover, in order to make certain 
that all records are on file, while the case is undergoing 
other development, a determination should be made as to 
whether there has been recent medical care and whether there 
are any additional records that should be obtained.  Finally, 
the veteran is advised that while the case is on remand 
status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided him 
with relevant treatment for hepatitis not 
already associated with the claims file.  

As part of this development, the veteran 
should be requested to provide any 
additional information pertaining to pre-
military medical treatment for hepatitis.  
Moreover, he should be asked for 
information regarding the dates of post-
service treatment at the San Diego VA 
Medical Center.  In addition, the veteran 
should be asked to submit copies of the 
identical medical records he provided to 
the Gastroenterology clinic at the North 
Florida/South Georgia Veteran's Health 
System.  

After securing the necessary releases, 
the RO should make all reasonable efforts 
to obtain medical records identified by 
the appellant.  To the extent the attempt 
to obtain records is unsuccessful, the 
claims folder should contain 
documentation of the attempts made.  The 
veteran and his representative should 
also be informed of the negative results.  
38 C.F.R. § 3.159.

2.  Reasonable efforts should be made to 
contact the North Florida/South Georgia 
Veterans Health System directly to 
inquire on the status of the veteran's 
apparently lost medical records.  The 
response should be documented in the 
claims file.  In addition, the RO should 
obtain all medical records related to the 
veteran's treatment for hepatitis from 
the North Florida/South Georgia Veterans 
Health System.  

3.  Using the information provided by the 
veteran regarding the circumstances, 
efforts should be undertaken to associate 
any other relevant hospital records 
regarding his in-service hospitalization 
in November 1970 and blood transfusions.  
If it is reasonably certain that no other 
records exist or that further efforts 
will be futile, documentation of that 
fact should be associated with the claims 
file.

4.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 38 
U.S.C. § 5103A are fully complied with and 
satisfied. 

5.  Thereafter, the entire claims file to 
include records obtained pursuant to the 
above, if any, should be directed to the 
appropriate VA physician for a medical 
opinion regarding the relationship 
between the veteran's pre-service 
hepatitis, in-service treatment 
(including any blood transfusions), and 
current treatment for hepatitis C.  After 
reviewing the records and examining the 
veteran, the examiner is requested to 
express an opinion as to the following 
questions:

? What is the nature of the veteran's 
liver disorder, to include hepatitis 
and cirrhosis? 

? What is the most likely date of onset 
of the veteran's hepatitis C and when 
does it appear that the veteran was 
first diagnosed with hepatitis C?  On 
what information do you base that 
opinion?

? Does the record establish that the 
underlying pathology producing the 
current disability pre-existed the 
veteran's period of military service?  
In responding to this question, the 
examiner should indicate the degree to 
which the opinion is based upon the 
objective findings of record as 
opposed to the history provided by the 
veteran.

? If the current underlying liver 
pathology/hepatitis pre-existed 
military duty, does the entire record 
covering the condition of the 
veteran's liver disorder prior to, 
during, and subsequent to military 
service make it as likely as not that 
any current disability represents an 
aggravation of the pre-service 
condition beyond the progress that was 
to naturally be expected by reason of 
the inherent character/nature of the 
condition versus any change resulting 
from the physical demands of military 
service, and is that aggravation 
attributable to his period of military 
service?  If it appears that the in-
service complaints were acute and 
transitory, or constituted a temporary 
flare-up, that should also be noted.

? If the current underlying liver 
pathology did not pre-exist military 
duty, what is the most likely cause of 
the veteran's hepatitis C?  In 
responding to this question, the 
examiner should indicate the degree to 
which the opinion is based upon the 
objective findings of record as 
opposed to the history provided by the 
veteran.

? Does it appear as likely as not that 
the veteran received one or more blood 
transfusions during military service?  
What is the significance of this 
finding?

? The examiner is asked to clarify the 
various references to "hepatitis, 
probable serum," "hepatitis, 
infectious," and "no evidence of A or 
N" with the veteran's statements that 
he was diagnosed with non-A, non-B 
hepatitis while stationed in Vietnam 
and admission that he was diagnosed 
with hepatitis B prior to military 
service.  

? What is the likelihood that hepatitis 
and/or cirrhosis may be related to the 
veteran's tattoo and/or past history 
of substance abuse, including drug and 
alcohol use?   

? What is the significance, if any, of 
the absence of symptoms associated 
with hepatitis at the time of the 
veteran's service separation 
examination?

? The examiner is asked to comment on 
the clinical coordinator's November 
1999 letter and the medical chief's 
March 2000 letter regarding the 
etiology of the veteran's hepatitis C.

The examiner should identify the 
information on which he or she based his 
or her opinions.  The opinions should 
adequately summarize the relevant history 
and clinical findings, and provide 
detailed explanations as to all medical 
conclusions rendered.  The opinions 
should also allocate the veteran's 
various symptoms and manifestations to 
the appropriate diagnostic entity.  If 
these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
by the examiner. 

6.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (compliance of a Court or Board 
directive is neither optional nor 
discretionary).  Where the remand orders 
of the Board or the Veterans Claims Court 
are not complied with, an error exists as 
a matter of law for failure to ensure 
compliance.  

7.  The RO should then readjudicate the 
issue of entitlement to service 
connection for a liver disorder.  In so 
doing, the RO is to consider all records, 
including those received in response to 
the actions requested above and those 
received by the RO since the last 
statement of the case.  In the event the 
benefits sought are not granted, the 
veteran should be provided with a 
supplemental statement of the case 
(SSOC), which must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue or issues on appeal.  An 
appropriate time should be allowed for a 
response.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this claim.  No action is required 
of the veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeal

 



